Hr. Presiding Justice Gary delivered the opinion op the Court. Kransz filed his bill for'an injunction and receiver, with power to prepare crops, for market and sell them, against Kagebein, who was tenant of Kransz—the premises being a market garden. Upon the bill an interlocutory injunction was granted and afterward dissolved, but the bill is still pending below on demurrer. All the argument here on behalf of Kransz, upon the merits of the whole case, is therefore premature, as the case is not here. Upon suggestion of damages sustained by Kagebein by the injunction, the court found “ that defendant (Kagebein) has sustained damages by reason of the issuance and service of said injunction, which the court here assesses at $116,” and entered judgment thereon. That judgment only is brought before us by this writ of error. It is conceded that to sustain a judgment or decree for damages sustained for an injunction the record must show facts justifying it. Such showing may be by a recital of the facts in the judgment or decree. The recital must be of facts, not mere conclusions. Adair v. Adair, 54 Ill. App. 502. It is contended that the above quotation is a sufficient recital of facts. We regard it as a recital of a conclusion. McGeoch v. Hooker, 11 Ill. App. 649. Even that conclusion is simply “ that the defendant has sustained damages,” the amount of which is not recited as having been sustained, but only as being assessed. The recital is no better than the finding of “ equitable and just ” in the case cited, or the “ entitled to relief ” in Baird v. Powers, 131 Ill. 66. The judgment is reversed and the cause remanded.